Case 1:18-cr-00693-RMB Document 305 Filed 05/24/21 Page 1of1

Fairchild Holdings Corporation

May 20, 2021

United States District Court
Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: United States of America v. H.J. von der Goltz,
18 Cr. 693 (RMB)

CONSENT PRELIMINARY ORDER
OF FORFEITURE AS TO
SPECIFIC PROPERTIES/

MONEY JUDGEMENT

$6 18 CR. 693 (RMB)

Dear Sir or Madam,

We make reference to the Jetter from the U.S. Department of Justice / United States Attorney —
Southern District of New York, dated April 22, 2021 regarding the above-mentioned matter.

Fairchild Holdings Corporation first received notice of the Preliminary Order of Forfeiture as to
Substitute Assets with respect to the funds which have been seized from Boston Capital
Ventures IV LP or Boston Capital Ventures V LP through this letter.

Pursuant to Title 21, United States Code, Section 853(n), Fairchild Holdings Corporation wishes
to assert a legal interest in property that has been ordered forfeited to the United States.
Therefore, we are filing this petition for a hearing to adjudicate the validity of our alleged interest

in the property seized:

Fairchild Holdings Corporation has an ownership interest of 2.42945% in Boston Capital
Holdings IV Limited Partnership based on the investment of $1,000,000 it made in this fund.
Enclosed please find the 2019 K-1 from Boston Capital Ventures IV LP confirming the
percentage ownership of Fairchild Holdings in this fund.

We kindly request to have the distribution equivalent to its percentage ownership released and
paid to Fairchild Holdings Corporation. If there is any additional factual submission required for
the validity of the petition, please let me know so that | can amend the submission.

| declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Qty te Lod die

Yvette de Hakim
President

cc: Thane Rehn, Assistant United States Attorney
